Title: To George Washington from George Savage, 18 February 1786
From: Savage, George
To: Washington, George



Sir,
Northampton Feby 18th 1786

Yours by my Skipper Mr Whitney enclosing a Rect for the Oats Contracted for with Doctr Stewart came safe to hand; and in Consequence of the Agreement Mr Whitney entered into with your Excellency, have sent the Schooner Molly & Betsey off to Pamunky for the Corn which I hope will arrive at your Excellency’s Landing in good order & in due time—The want of a new Jibb oblig’d me to detain the Schooner 3 or 4 days. I am your Excellency’s most Obedt hum. Servt

George Savage

